Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,116,317. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application both teach a floating shelf, comprising: a plank shelf; and a floating shelf bracket, configured to support the plank shelf, comprising a support connector/connecting bar and two or more shelf supports/bracket arms attached to one another by the support connector, wherein the support connector and the two or more shelf supports are permanently attached to one another so that the floating shelf bracket is a unitary, single-piece bracket, and wherein a top surface of each of the two or more shelf supports is positioned below a top of the support connector such that when a bottom surface of the plank shelf is positioned on the top surface of each of the two or more shelf supports, the top of the support connector is substantially concealed behind the plank shelf.  Wherein the floating shelf comprises an elongated opening formed on a rear side of the floating shelf which is configured to come into contact with the support connector at a supported position.  Wherein the support connector comprises a plurality of screw holes which are countersunk to ensure that heads of corresponding screws received by the plurality of screw holes are flush with a surface of the support connector.  Wherein the plank shelf is at least one of about 24 inches wide, about 36 inches wide, or about 42 inches wide, and the floating shelf bracket is at least one of about 21.5 inches wide, about 30.7 inches wide, or about 35 inches wide.  Wherein the floating shelf bracket further comprises an intermediate support connector.  Wherein the two or more shelf supports comprise at least three bracket arms which are evenly separated.  
Both also teach a floating shelf, comprising: a plank shelf; and a floating shelf bracket, configured to support the plank shelf, comprising a support connector/connecting bar and two or more shelf supports/bracket arms attached to one another by the support connector, wherein the support connector and the two or more shelf supports are removably attached to one another, wherein the support connector comprises a pair of projections and each of the two or more shelf supports comprises an opening for receiving one of the pair of projections, and wherein each projection becomes gradually wider as it projects farther from the support connector.  Wherein the floating shelf comprises an elongated opening formed on a rear side of the floating shelf which is configured to come into contact with the support connector at a supported position.  Wherein the support connector comprises a plurality of screw holes which are countersunk to ensure that heads of corresponding screws received by the plurality of screw holes are flush with a surface of the support connector.  Wherein the plank shelf is at least one of about 24 inches wide, about 36 inches wide, or about 42 inches wide, and the floating shelf bracket is at least one of about 21.5 inches wide, about 30.7 inches wide, or about 35 inches wide.  Wherein the floating shelf bracket further comprises an intermediate support connector.  Wherein the projection comprises a slot opening at an upper side of the projection.  
Both further teach a method of installing a floating shelf, comprising: providing a floating shelf which comprises: 10PATENT Attorney Docket No. 1213-02003-US-CON a plank shelf; and a floating shelf bracket, configured to support the plank shelf, comprising a support connector /connecting bar and two or more shelf supports/bracket arms attached to one another by the support connector, wherein a top surface of each of the two or more shelf supports is positioned below a top of the support connector such that when a bottom surface of the plank shelf is positioned on the top surface of each of the two or more shelf supports, the top of the support connector is substantially concealed behind the plank shelf; leveling and hanging the floating shelf bracket using the support connector; and placing the plank shelf on top of the floating shelf bracket.  Further comprising assembling the support connector and the two or more shelf supports of the floating shelf bracket prior to handing the floating shelf bracket.  Wherein the floating shelf comprises an elongated opening formed on a rear side of the floating shelf which is configured to come into contact with the support connector at a supported position.  Wherein the support connector comprises a plurality of screw holes which are countersunk to ensure that heads of corresponding screws received by the plurality of screw holes are flush with a surface of the support connector.  Wherein the plank shelf is at least one of about 24 inches wide, about 36 inches wide, or about 42 inches wide, and the floating shelf bracket is at least one of about 21.5 inches wide, about 30.7 inches wide, or about 35 inches wide.  Wherein the floating shelf bracket further comprises an intermediate support connector.  Wherein the two or more shelf supports comprise at least three bracket arms which are evenly separated.
Since claims 1-19 are anticipated by claims 1-14 of the patent, they are not patentably distinct therefrom. Thus, the invention of claims 1-14 of the patent is in effect a species of the generic invention of claims 1-19. It has been held that the generic invention is anticipated by the species, see In re Goodman 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-19 are anticipated (fully encompassed) by claims 1-14 of the patent, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
September 1, 2022
								/JANET M WILKENS/                                                                                      Primary Examiner, Art Unit 3637